COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Timothy Spivy v. The State of Texas

Appellate case number:    01-13-00254-CR

Trial court case number: 1364113

Trial court:              351st District Court of Harris County

        A supplemental record was filed with the Court on February 26, 2014 which includes the
findings of fact and conclusions of law requested by appellant in his motion to abate. Appellant
filed his brief on February 27, 2014. Accordingly, this case is now returned to our active docket,
and appellee’s brief is due April 1, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: March 6, 2014